 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00003-WBS-CKD
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13          v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $20,000.00 IN                       ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant
18 Solomon Anderson, appearing in propria persona (“claimant”), as follows:

19          1.      On or about October 16, 2018, claimant Solomon Anderson filed a claim in the
20 administrative forfeiture proceeding with the Drug Enforcement Administration (“DEA”) with respect to

21 Approximately $20,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on July

22 19, 2018.

23          2.      The DEA has sent the written notice of intent to forfeit required by 18 U.S.C. §
24 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

25 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person, other than claimant, has filed a
26 claim to the defendant currency as required by law in the administrative forfeiture proceeding.

27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                        1
29                                                                            Stipulation and Order to Extend Time

30
 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline was January 14, 2019.

 4          4.      By Stipulation and Order filed January 15, 2019, the parties stipulated to extend to

 5 February 13, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      By Stipulation and Order filed February 14, 2019, the parties stipulated to extend to

 9 March 15, 2019, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          6.      By Stipulation and Order filed March 18, 2019, the parties stipulated to extend to April

13 15, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

15 forfeiture.

16          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

17 to May 15, 2019, the time in which the United States is required to file a civil complaint for forfeiture

18 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

19 subject to forfeiture.
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///
26 ///

27 ///

28 ///
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
 1          8.      Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to May 15, 2019.

 4 Dated: 4/15/19                                        McGREGOR W. SCOTT
                                                         United States Attorney
 5
                                                  By:    /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8
 9 Dated: 4/12/19                                        /s/ Solomon Anderson
                                                         SOLOMON ANDERSON
10                                                       Potential Claimant
                                                         Appearing in propria persona
11                                                       (Authorized by phone)
12

13          IT IS SO ORDERED.

14 Dated: April 15, 2019

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                         3
29                                                                             Stipulation and Order to Extend Time

30
